Case 2:20-cv-00630-JMS-DLP Document 51-2 Filed 01/04/21 Page 1 of 4 PageID #: 1087

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  PATRICK R. SMITH and BRANDON S. HOLM, )
                                        )
                   Plaintiffs,          )
                                        )
              v.                        )                     No. 2:20-cv-00630-JMS-DLP
                                        )
  JEFFREY A. ROSEN , et al,             )
                                        )
                   Defendants.          )


                          SECOND DECLARATION OF RICK WINTER

  I, Rick Winter, do hereby declare and state as follows:

  1.     I am employed by the United States Department of Justice, Federal Bureau of Prisons

         (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

         position since October 2016. I have been employed by the BOP since 1994. I am also

         involved in functions related to the BOP’s role in effectuating executions.

  2.     The statements I make hereinafter are made on the basis of my review of the official files

         and records of the BOP, my own personal knowledge, or information acquired by me

         through the performance of my official duties. This declaration supplements the December

         7, 2020 declaration (ECF No. 33-2) I provided in this matter.

  3.     I am aware that Plaintiffs in this matter seek a preliminary injunction that postpones all

         executions at FCC Terre Haute until Defendants can demonstrate that the executions do

         not create a substantial risk that Plaintiffs and other inmates will contract COVID-19. (ECF

         No. 48).

  4.     In my December 7, 2020 declaration (ECF No. 33-2), I provided the number of BOP

         execution team members who took tests, and the number who tested positive for COVID-

         19 after the execution in November 2020.

  5.     Similar to the practice for the November execution, after the executions in December 2020,

                                                  1
Case 2:20-cv-00630-JMS-DLP Document 51-2 Filed 01/04/21 Page 2 of 4 PageID #: 1088

        a number of execution team members were tested for COVID-19 at FCC Terre Haute.

        Specifically, three team members were tested, and all three were negative. Zero team

        members have reported a positive COVID-19 test since the executions in December 2020.

  6.    For the executions in December 2020, team members were required to wear N-95 respirator

        masks. Team members will again be required to wear N-95 respirator masks for the

        executions scheduled in January 2021. Additionally, they are subject to temperature checks

        and COVID-19 screening upon entering FCC Terre Haute. They have been educated

        regarding the importance of staying home if they are feeling ill, and are required to self-

        report any COVID-19 exposure (known or suspected) as well as any positive COVID-19

        test. If a team member tests positive for COVID-19, he or she is required to stay home in

        compliance with current CDC guidelines.

  7.    Furthermore, BOP has begun providing COVID-19 vaccinations to staff members. Of the

        execution team, eleven members have received the first dose of the COVID-19 vaccination.

        Additional team members may receive it as it becomes available.

  8.    I am aware that Plaintiffs propose requiring execution team members to quarantine for 14

        days after arriving in Terre Haute. Such a requirement is not feasible as the execution team

        is comprised of BOP staff members from various locations. Several days in advance of an

        execution, these staff members are, by necessity, removed from their normal duties, which

        include a wide range of correctional and administrative positions within the BOP. A 14

        day quarantine would require the execution team to be removed from their normal duties

        an additional 14 days in advance and to remain in quarantine, unable to work. This would

        hamper staffing, productivity, and security at the home institutions of the team members,

        in addition to being financially very costly to the BOP (for example, requiring payment for

        lodging and meals and paying other staff overtime to cover quarantined staff duties at their

        home institutions).


                                                 2
Case 2:20-cv-00630-JMS-DLP Document 51-2 Filed 01/04/21 Page 3 of 4 PageID #: 1089

  9.    I am aware that Plaintiffs allege “Defendants appear to place a greater priority on protecting

        the anonymity of individuals who serve on Execution Teams than they place on protecting

        the health of FCC Terre Haute staff members or others who came in contact with infectious

        Execution Team members, or the health of anyone with whom those individuals

        subsequently interact, including inmates throughout FCC Terre Haute.”

  10.   The BOP has invested a tremendous amount of time, effort, and resources into protecting

        the   health    and     safety   of    its       staff   members   and    inmates.        See

        https://www.bop.gov/coronavirus/ for listing of modified operations, mass testing,

        screening staff, limiting movement, and transferring thousands of inmates to home

        confinement. See also Declaration of T.J. Watson (ECF No. 28-1) (“Watson Dec.”) for

        practices at FCC Terre Haute.

  11.   The BOP also places great importance in the confidentiality of its execution team members.

        Individuals on the execution team are employed in a sensitive occupation. Many of them

        perform work within a prison environment and are responsible for the safety and security

        of the institution, their colleagues, inmates, and the public. Disclosing their roles as

        execution team members could subject them to threats and harassment from inmates,

        members of the public, and others. Courts have recognized that the work of these staff

        members renders them vulnerable to harassment, threats or attack. See Roane v. Gonzales,

        No. 1:05-cv-02337 (RWR/DAR) (D.D.C. Feb. 23, 2007) at ECF No. 30-1 (Privacy Act

        Protective Order prohibiting, as “contrary to law and the public interest,” the release even

        to the plaintiffs of identifying information concerning anyone “involved in past executions”

        or “expected to be involved” in future executions).

  12.   Accordingly, the identities of execution team members are kept confidential to the greatest

        extent possible, from inmates, the public, and even from other BOP staff members.

  13.   Therefore, while the BOP generally conducts contact tracing when a staff member tests


                                                     3
Case 2:20-cv-00630-JMS-DLP Document 51-2 Filed 01/04/21 Page 4 of 4 PageID #: 1090

         positive for COVID-19, doing so is not always possible for members of the execution team,

         given their unique mission and the paramount need for confidentiality. Contact tracing

         would either provide the identities of team members, or information that would lead to the

         identities of team members, to individuals who would otherwise not have access to this

         information, and who could threaten the safety of the team member.

  14.    Although the BOP cannot always conduct contact tracing on execution team members, the

         execution team has very little significant interaction with staff from FCC Terre Haute, and

         numerous precautions are taken to mitigate any potential risks of COVID-19 transmission.

         See Watson Declaration, ECF No. 28-1. For the executions in January, all team members

         will be required to wear N-95 respirator masks while at FCC Terre Haute, although they

         will be allowed to remove them while outdoors and not around other people.



  I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

  correct. Executed this 4th    day of January, 2021.

                                                        __________________________

                                                        Rick Winter
                                                        Federal Bureau of Prisons




                                                  4
